United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1948
Issued: June 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 18, 2012 appellant,through his attorney, filed a timely appeal from the
Office of Workers’ Compensation Programs’ (OWCP) decision dated June 12, 2012. Pursuant
to the Federal Employees’ Compensation Act1(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 14 percent impairment to his right lower
extremity and 14 percent impairment to his left lower extremity.
FACTUAL HISTORY
Appellant, a 33-year-old mail handler, injured his lower back on March 4, 1996 while
reaching for a container. He filed a claim for benefits on March 4, 1996, which OWCP accepted
for lumbar strain and herniated disc at L5-S1.
1

5 U.S.C. § 8101 et seq.

On August 25, 1999 appellant underwent anterior lumbar discectomy/laminectomy and
fusion surgery at L5-S1. The procedure was performed by Dr. John A. Handal, Board-certified
in orthopedic surgery.
By decision dated July 17, 2001, OWCP granted appellant a schedule award for a 13
percent permanent impairment of the right leg and a 13 percent permanent impairment of the left
leg for the period June 14, 2001 to November 20, 2002, for a total of 74.88 weeks of
compensation.
In a January 21, 2010 report, Dr. Nicholas P. Diamond, an osteopath, found that appellant
had a 29 percent impairment of each lower extremity pursuant to the American Medical
Association,Guides to the Evaluation of Permanent Impairment(A.M.A., Guides) (sixth edition).
On examination he found that manual muscle strength testing of the lower extremities showed
the hip flexors, hip adductors and hip abductors graded at 4 out of 5 bilaterally. Dr. Diamond
advised that a sensory examination of the lower extremities demonstrated a perceived sensory
deficit over the S1 dermatome in both the right and left lower extremities. With regard to the
right lower extremity, he applied the net adjustment formula at pages 582 to 584 of the A.M.A.,
Guides.2Dr. Diamond found that appellant had a class 1 impairment, the rating utilized at the
peripheral nerve impairment grid at Table 16-12, page 534 for sensory deficit, based on a right
S1 (sciatic) nerve root impairment; this yielded a four percent impairment for this grid.3 He
calculated the functional history grade by using the Pain Disability Questionnaire (PDQ) test for
lower back pain, a questionnaire which calculates functional disability grades by rating the
difficulties a patient experiences in performing basic activities of daily living. Dr. Diamond
related that appellant had a 119 percent PDQ score, which yielded a grade modifier 3 for
functional history, for a severe problem, pursuant to Table 16-6, page 516; and a grade modifier
2 for clinical studies based on electromyogram, nerve conduction studiesand magnetic resonance
imaging scan results.4 Pursuant to the formula set forth at page 584, he then subtracted the grade
modifier 1 from functional history and clinical studies, which yielded a net adjusted grade 3
minus 1 and 2 minus 1 -- a total net adjustment of 3, for a nine percent impairment of the right
lower extremity.
Dr. Diamond then found that appellant had a class 1 impairment at Table 16-12 for a four
out of five motor strength deficit, based on a right (femoral) hip flexor impairment; this yielded a
five percent impairment for this grid.5 He calculated the functional history and clinical studies
grade by using the same method, by which he calculated the sensory deficit, which resulted in
nine percent impairment of the right lower extremity. Dr. Diamond then found that appellant
had a class 1 impairment at Table 16-12 for a four out of five motor strength deficit, based on a
right (supragluteal) hip abductors impairment; this yielded an eight percent impairment for this
grid.6 He calculated the functional history and clinical studies grade by using the same method,
2

A.M.A.,Guides582-84.

3

Id. at 534.

4

Id. at 406.

5

Id. at 534.

6

Id.

2

by which he calculated the sensory and femoral deficits, which resulted in 13 percent impairment
of the right lower extremity. Lastly, Dr. Diamond found that appellant had a class 1 impairment
at Table 16-12 for a four out of five motor strength deficit, based on a right (obturator) hip
adductors impairment; this yielded a one percent impairment for this grid.7 He calculated the
functional history and clinical studies grade by using the same method, by which he calculated
the sensory, femoral and supragluteal deficits, which resulted in an additional two percent
impairment of the right lower extremity. Dr. Diamond determined that appellant had a combined
29 percent right lower extremity impairment based on the above calculations. He then found that
appellant had a combined 29 percent left lower extremity impairment using the identical
calculations he relied on for rendering his impairment rating for the right lower extremity.
On September 20, 2011 appellant filed a Form CA-7 claim for a schedule award, seeking
an additional schedule award for partial loss of use of his right and left lower extremities.8
In a November 7, 2011 report, Dr. Christopher R. Brigham, a specialist in internal
medicine and an OWCP medical adviser, found that appellant had a 14 percent impairment of the
left and right lower extremities under the sixth edition of the A.M.A., Guides stemming from his
accepted lower back conditions. He advised that spinal nerve impairment evaluations which
affected the extremities had been clarified in the July/August 2009 issue of The Guides
Newsletter because the sixth edition of the A.M.A., Guides had not provided a separate approach
to rating spinal nerve impairments, like those which had appeared in prior editions of the
A.M.A., Guides. Dr. Brigham stated that The Guides Newsletter issued proposed new tables to
rate spinal nerve impairments for upper and lower extremity impairments, which provided values
for rating spinal nerve impairment by means of the process defined for the sixth edition in rating
peripheral nerve injuries. He advised that, due to the need for consistency with the sixth
edition’s Chapter 17, The Spine and Pelvis, all impairment values are class 1. Dr. Bingham
stated:
“The sixth edition, page 430, explains the process for the upper extremity (the
lower extremity process is similar)
(a) In the left column identify the nerve involved and then identify the
severity of the sensory and/or motor deficit.
(b) Adjust the impairment as described in Section 15.3, Adjustment Grid
and Grade Modifiers: Non-Key Factors, excluding Table 15 8, Physical
Examination Adjustment, since these neurologic examination findings
define the impairment values in Table 15-20 Adjustments are made only
for functional history (Table 15-7) and clinical studies (Table 15-9) (i.e.,
electrodiagnostic studies).

7

Id.

8

The Board notes that, although OWCP granted appellant a schedule award for a 26 percent bilateral leg
impairment in its July 17, 2001 decision, the October 21, 2011 statement of accepted facts indicated that the award
was for a 26 percent bilateral lower extremity impairment.

3

(c) Combine motor and sensory impairments at the UEI value
“This same process can be used with the new proposed tables. The correct
column and row are identified. The ratings for the sensory component and the
motor component are adjusted for functional history and for clinical studies (if
electromyography was performed when the patient was near maximum medical
improvement). The sensory and the motor ratings are combined.”
Dr. Brigham stated that the method by which Dr. Diamond rated impairment for the
peripheral nerves, using Chapter 16, was not the appropriate method for rating such impairments.
He found, based on Dr. Diamond’s examination findings, that there was mild sensory deficit
over the S1 nerve root distribution bilaterally. Dr. Brigham advised that, with regard to the
motor deficits, hip abduction corresponded with the L5 nerve root and hip flexion and adduction
was innervated by the L3 nerve root. He therefore found that the rating for appellant’s bilateral
lower extremity impairment should be based on “mild” deficits of the S1 nerve root for sensory
deficits and L3 and L5 nerve roots for motor deficits. With regard to appellant’s motor deficits,
Dr. Brigham calculated his impairment for the L5 nerve root by relying on Proposed Table 2 of
The Guides Newsletter, Spinal Nerve Impairment. He stated that there was a class 1 rating for
mild motor deficit related to the grade 4 + out of 5 hip abduction weakness, which fell in the L5
distribution category and produced a default impairment of five percent for the lower extremity.
Dr. Brigham then found that, pursuant to section 16.3a, page 516, Adjustment Grid -- Functional
History and Table 16-6, Functional History Adjustment -- Lower Extremities at page 516,
appellant’s impairment rated a grade modifier 3 based on the PDQ score of 119.9
Dr. Brigham found that under Section 17.3c, page 518, Adjustment Grid -- Clinical
Studies, at page 577 and Table 16-8, Clinical Studies Adjustment -- Lower Extremities at page
519, appellant’s impairment rated a grade modifier 2 based on imaging studies confirming the
pathology of a disc injury and L5 nerve root pathology. Based on the above calculations,
Dr. Brigham found that the net adjustment compared to diagnosis class 1 was a plus 3, which
was a grade E impairment and produced nine percent lower extremity impairment.
With regard to the L3 nerve root impairment, Dr. Brigham again relied on Proposed
Table 2 of The Guides Newsletter, Spinal Nerve Impairment. He stated that there was a class 1
rating for mild motor deficit related to the grade 4 out of 5 hip abduction flexion and adduction,
which fell into the L3 distribution and produced a left lower extremity default impairment of
three percent. Dr. Bingham found that, under section 17.3a, Adjustment Grid -- Functional
History, at page 516 and Table 16-6, Functional History Adjustment -- Lower Extremities, at
page 516, appellant was not assigned a grade modifier for the L3 nerve root because the A.M.A.,
Guides state at page 516 that a functional history grade modifier should be applied only to the
single, highest diagnosis-based impairment. In accordance with this principle, he found that the
motor loss of the L5 nerve root produced the higher rating.
Dr. Bingham further found that, under section 17.3c, page 518, Adjustment Grid -Clinical Studies, at page 577 and Table 16-8, page 519, Clinical Studies Adjustment -- Lower
9

Dr. Brigham noted that the grade modifier for physical examination was excluded in all of Dr. Diamond’s
calculations because this factor was used to place appellant in the correct diagnosis class.

4

Extremities at page 519, appellant should be assigned a grade modifier 2 based on imaging
studies confirming the pathology of a disc injury and L3 nerve root pathology. Based on this
calculation he determined that the net adjustment compared to diagnosis class 1 was a +1, which
was a grade D and yielded four percent lower extremity impairment.
With regard to appellant’s sensory deficit at the S1 nerve root, Dr. Brigham found a class
1 rating for mild sensory deficit related to the S1 distribution, which produced a one percent
lower extremity default impairment under Proposed Table 2 of The Guides Newsletter, Spinal
Nerve Impairment. He stated that under section 16.3a and Table 16-6 appellant was not assigned
a functional history grade modifier because the A.M.A.,Guides, as noted above, because this was
already applied to the motor rating for the L5 nerve root. Dr. Bingham then found that, under
section 17.3c, page 577, Adjustment Grid -- Clinical Studies and Table 16-8, page 519, Clinical
Studies Adjustment -- Lower Extremities at page 519, appellant should be assigned a grade
modifier 2 based on imaging studies confirming the pathology of a disc injury and S1 nerve root
pathology. Pursuant to this calculation he found that the net adjustment compared to diagnosis
class 1 was a +1, which was a grade D and produced one percent lower extremity impairment.
Dr. Bingham concluded that the three ratings above, combined using the Combined
Values Chart at page 604, totaled a 14 percent lower extremity impairment for both lower
extremities. As appellant had already received an award of 26 percent bilateral impairment for
the right and left lower extremities, Dr. Bingham found that appellant had sustained no additional
impairment entitling him to a greater schedule award.
By decision dated November 14, 2011, OWCP determined that appellant had a total 28
percent bilateral, permanent impairment of the lower extremities. As he had already received a
schedule award for a 26 percent bilateral, permanent impairment of the lower extremities, it
found that he had an additional two percent bilateral impairment of the lower extremities or an
additional one percent impairment for each extremity, for the period January 21 to March 2,
2010, for a total of 5.75 weeks of compensation.
By letter dated November 18, 2011, appellant, through his attorney, requested an oral
hearing, which was held on March 28, 2012. At the hearing appellant stated that he had severe
lower back pain, which radiated down his legs to his feet; this resulted in his laminectomy for
L5-S1 fusion surgery in August 1999. He also related that he experienced pain, burning, tingling
and numbness in his hips and knees due to nerve damage, a disc pressing on his nerve, in his
lower back. Appellant’s attorney contended at the hearing that a conflict of medical opinion
existed between Dr. Brigham and Dr. Diamond regarding the degree of lower extremity
impairment stemming from his accepted lower back condition which required referral to an
impartial medical examiner.
In an April 10, 2012 report, Dr. Michael M. Cohen, Board-certified in pain medicine,
stated that appellant continued to report pain and weakness over the lower extremities, with
occasional buckling of either leg and experienced difficulty lifting his left leg while walking. He
advised that appellant still had radicular pain down both legs with significant bilateral knee pain.
By decision dated June 12, 2012, an OWCP hearing representative affirmed the
November 14, 2011 decision.

5

LEGAL PRECEDENT
The schedule award provision of FECA10 and its implementing regulations11 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.12 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.13
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.14 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.15
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The
GuidesNewsletter“Rating Spinal Nerve Extremity Impairment using the sixth edition”
(July/August 2009) is to be applied.16
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History

10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

12

Id.

13

Veronica Williams, 56 ECAB 367, 370 (2005).

14

Pamela J. Darling, 49 ECAB 286 (1998).

15

Thomas J. Engelhart, 50 ECAB 319 (1999).

16

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3 - Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as
Exhibit 4.

6

(GMFH) and if electrodiagnostic testing were done, Clinical Studies (GMCS).17
adjustment formula is (GMFH - CDX) + (GMCS - CDX).18

The net

ANALYSIS
The Board notes that a schedule award is not payable under FECA for injury to the
spine or based on whole person impairment.20 However, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.21 OWCP accepted conditions of lumbar strain and herniated
disc at L5-S1 and authorized a laminectomy/disc fusion surgery on August 25, 1999. It granted
appellant a schedule award for a 13 percent impairment to his right leg and a 13 percent
impairment to his left leg in its July 17, 2001 decision, an October 21, 2011 statement of
accepted facts indicated that he had been granted a schedule award in July 2001 for a 26 percent
bilateral lower extremity impairment. Appellant subsequently stated at the March 28, 2012
hearing that the symptoms of pain, numbness and tingling in his legs, which eventually required
surgery in August 1999, were actually caused by nerve damage in the L5-S1 region, which
radiated down his legs into his feet.
19

Appellant sought an additional schedule award in September 2011. Dr. Diamond’s
January 21, 2010 report rated a 29 percent impairment of each lower extremity based on motor
and sensory deficits, stemming from his accepted L5 herniated disc condition. Dr. Brigham
reviewed Dr. Diamond’s report on November 7, 2011 and found that appellant had no additional,
ratable impairment for motor and sensory deficits under the sixth edition of the A.M.A., Guides.
He determined that Dr. Diamond failed to utilize the proposed new tables in The Guides
Newsletter, July/August 2009 and page 430 of the A.M.A., Guides. Dr. Brigham explained that
the examiner is required to use neurologic examination findings, apply them to the net
adjustment at Table 15-7, Table 15-8 and Table 15-9 and then combine the motor and sensory
impairments. He stated that this same process can be used with the new proposed tables in The
Guides Newsletter, July/August 2009, in which the ratings for the sensory and motor components
are calculated through this process, adjusted for functional history and clinical studies, then
combined. Dr. Brigham properly determined that Dr. Diamond’s report was not rendered in
conformance with the applicable protocols of the sixth edition because he did not rely on the
July/August 2009 issue of The Guides Newsletter.
Relying on Dr. Diamond’s examination findings, Dr. Brigham stated that appellant’s hip
abduction corresponded with the L5 nerve root and that hip flexion and adduction were
innervated by the L3 nerve root. He determined that the rating for appellant’s bilateral lower
extremity impairment should be based on “mild” deficits of the S1 nerve root for sensory deficits
17

A.M.A., Guides 533

18

Id. at 521.

19

Supra note 14.

20

N.M., 58 ECAB 273, n.9 (2007).

21

Supra note 15.

7

and L3 and L5 nerve roots for motor deficits. Dr. Brigham calculated his impairment for the L5
nerve root by relying on Proposed Table 2 of The Guides Newsletter, Spinal Nerve Impairment.
He rated a class 1 impairment for mild motor deficit related to the grade 4 + out of 5 hip
abduction weakness, which placed the impairment within the L5 distribution category and
produced a default impairment of five percent for the lower extremity. Dr. Brigham then found
that, pursuant to Section 16.3a, page 516, Adjustment Grid -- Functional History and Table 16-6,
Functional History Adjustment -- Lower Extremities at page 516, appellant’s impairment rated a
grade modifier 3 based on the PDQ score of 119. He further determined that pursuant to section
17.3c, page 518, Adjustment Grid -- Clinical Studies, at page 577 and Table 16-8, Clinical
Studies Adjustment -- Lower Extremities at page 519, appellant’s impairment rated a grade
modifier 2 based on imaging studies confirming the pathology of a disc injury and L5 nerve root
pathology. In accordance with these calculations, Dr. Brigham found that the net adjustment
compared to diagnosis class 1 was a plus 3, a grade E impairment, which yielded a nine percent
lower extremity impairment.
Dr. Brigham also relied on Proposed Table 2 of The Guides Newsletter, Spinal Nerve
Impairment to calculate the L3 nerve root impairment. He derived a class 1 rating for mild
motor deficit related to the grade 4 out of 5 hip abduction flexion and adduction, which was
within the category of L3 distribution at that table and yielded a left lower extremity default
impairment of three percent. Dr. Bingham did not assign appellant a grade modifier for the L3
nerve root under section 17.3a, Adjustment Grid -- Functional History, at page 516 and Table
16-6, Functional History Adjustment -- Lower Extremities, at page 516, because the A.M.A.,
Guides state at page 516 that a functional history grade modifier should be applied only to the
single, highest diagnosis-based impairment. In accordance with this principle, Dr. Bingham
found that the motor loss of the L5 nerve root produced the higher rating. He further found that,
under section 17.3c, page 518, Adjustment Grid -- Clinical Studies, at page 577 and Table 16-8,
Clinical Studies Adjustment -- Lower Extremities at page 519, appellant should be assigned a
grade modifier 2 based on imaging studies confirming the pathology of a disc injury and L3
nerve root pathology. Dr. Brigham found based on this calculation that the net adjustment
compared to diagnosis class 1 was a +1, which was a grade D impairment and yielded four
percent lower extremity impairment.
Regarding appellant’s sensory deficit at the S1 nerve root, Dr. Brigham found a class 1
rating for mild sensory deficit related to the S1 distribution, yielding a one percent lower
extremity default impairment under Proposed Table 2 of The Guides Newsletter, Spinal Nerve
Impairment. He stated that under section 16.3a and Table 16-6 appellant was not assigned a
functional history grade modifier because, as noted above, this was already applied to the motor
rating for the L5 nerve root. Dr. Bingham then found that, under section 17.3c, page 577,
Adjustment Grid -- Clinical Studies and Table 16-8, page 519, Clinical Studies Adjustment -Lower Extremities at page 519, appellant should be assigned a grade modifier 2 based on
imaging studies confirming the pathology of a disc injury and S1 nerve root pathology. Pursuant
to this calculation he found that the net adjustment compared to diagnosis class 1 was a +1,
which was a grade D and produced one percent lower extremity impairment. Dr. Bingham
determined that these three ratings totaled a 14 percent lower extremity impairment for both
lower extremities. Based on this report, OWCP awarded appellant an additional one percent
impairment for each lower extremity in its November 14, 2011 decision.

8

The Board finds that Dr. Brigham, OWCP’s medical adviser, properly applied the
A.M.A., Guides to rate appellant’s bilateral lower extremity impairment and that his report
constitutes the weight of medical opinion. As noted above, for peripheral nerve impairments to
the upper or lower extremities resulting from spinal injuries, OWCP’s procedures indicate that
The Guides Newsletter“Rating Spinal Nerve Extremity Impairment using the sixth
edition”(July/August 2009) is to be applied.22 Dr. Brigham relied on the July/August 2009
edition of The Guides Newsletter and provided a thorough, well-rationalized report in
conformance with the applicable tables and protocols of the A.M.A., Guides in rendering his
impairment rating. The report from Dr. Diamond, in contrast, did not meet the standards for
rating lower extremity impairment for appellant’s condition set forth in the sixth edition of the
A.M.A., Guides and the July/August 2009 edition of The Guides Newsletter. His report does not
provide adequate medical rationale in support of his opinion that appellant is entitled to a 29
percent schedule award for the right and left lower extremity.23 OWCP properly determined that
Dr. Diamond’s report did not provide a basis for a schedule award under FECA24 and that
appellant was not entitled to greater than a 14 percent schedule award for the bilateral lower
extremities in its November 14, 2011 decision.
Appellant subsequently requested an oral hearing and submitted the April 10, 2012 report
from Dr. Cohen. As his report did not include an impairment rating, it does not provide a basis
for an additional schedule award. In his appeal to the Board, appellant’s attorney reiterates his
argument that there is a conflict in the medical evidence between Dr. Diamond and Dr. Brigham
regarding the proper degree of impairment to the lower extremities stemming from appellant’s
accepted lower back conditions. The Board is not persuaded by this argument. The question of
whether a claimant is entitled to a schedule award is a medical one. As discussed above
Dr. Brigham’s November 7, 2011 report, the only impairment rating rendered in conformance
with the applicable protocols of the A.M.A., Guides represented the weight of the medical
evidence in this case. OWCP’s hearing representative thoroughly reviewed the medical evidence
of record and properly determined that it was not sufficient to establish that appellant had greater
permanent impairment of the lower extremities than the 14 percent already awarded. The June 12,
2012 decision of OWCP is affirmed.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

22

Seesupra note 16.

23

William C. Thomas, 45 ECAB 591 (1994).

24

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).

9

CONCLUSION
The Board finds that appellant has no more than a 14 percent permanent impairment of
the right lower extremity and a 14 percent permanent impairment of the left lower extremity, for
which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THATthe June 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

